IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                        NOS. WR-93,182-01


                       EX PARTE TYRONE DARNELL PRICE, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. C-371-W012016-1598910-A IN THE 371ST DISTRICT COURT
                         FROM TARRANT COUNTY


     Per curiam. YEARY , J., filed a dissenting opinion in which KELLER , P.J., joined.
SLAUGHTER , J. dissented.1

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to assault, in Case

No. 1589959D, and was sentenced to twelve years’ imprisonment. TEX . PENAL CODE § 22.01 (b-3)

(West 2019). That same day, Applicant also pleaded guilty to assault, in Case No. 1598910R, and

was sentenced to twelve years’ imprisonment. Id. Applicant did not appeal his convictions.

        Applicant contends that his conviction in Case No. 1598910R violates the Double Jeopardy


        1
            Judge Slaughter would file and set for submission with briefing from the parties.
                                                                                                  2

Clause of the United States Constitution. The State agrees that Applicant is entitled to double

jeopardy relief. The trial court determined that the indictments for these convictions charged

Applicant for an identical criminal act; therefore, Applicant’s conviction in Case No. 1598910R

should be vacated because it violates his protection against double jeopardy.

       Relief is granted. The judgment in Case No. 1598910R in the 371st District Court of Tarrant

County is set aside.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: December 8, 2021
Do not publish